DETAILED ACTION
Claims 1-12 are pending.
Election/Restrictions
Claims 4, 7-9, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10 January 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garnier (US 3,168,978).

    PNG
    media_image1.png
    613
    700
    media_image1.png
    Greyscale

Annotations on Garnier Fig 1

Regarding claim 2, Garnier discloses the vacuum pump according to claim 1, wherein the clearance space is a space surrounded by inner peripheral chamfered portions of the stacking portions (fig 2, discs 11 inner radius are curved around the sleeve 13, indicating a sloping continuous curved edge) and an outer peripheral surface of the rotor shaft (fig 2, a slight clearance is left between the inner periphery of the rotating discs 1 and the outer surface of the sleeve 13, c 2 l 70-72). 
Regarding claim 3, Garnier discloses the vacuum pump according to claim 1, wherein the communication path is formed at a stacking surface of each stacking portion (fig 1, Spaces B, C and the inner radius of discs 1 are all at the points of disc stacking, c 2 l 66, 71-72). 

Regarding claim 11, Garnier discloses the vacuum pump according to claim 1, wherein the communication path includes: multiple raised portions having the same height formed at one end surface of each stacking portion (fig 2, the inner portions of hub 11 of the discs are of extra thickness, with lower spaces between them, c 2 l 47-51). 

Allowable Subject Matter
Claims 6 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, Garnier does not disclose wherein each stacking portion is fixed to the rotor shaft by interference fit. Garnier explicitly refers to a clearance space between the rotating discs 1 and the outer surface of sleeve 13 in order to prevent sealing off area B (Garnier, c 2 l 70 – c 3 l 2). Furthermore, there is no contact between Garnier’s discs 1 and the sleeve 13 because all centering is done by the tie rods 7 (Garnier, c 4 l 28-30), which indicates no contact between the discs and the sleeve 13.
Regarding claim 10, Garnier does not disclose  a first groove extending along an axial direction of the rotor shaft at an outer peripheral surface of the rotor shaft and, a second groove penetrating from a rotor shaft fixing side of one stacking portion to an outside of the one stacking portion in a radial 
The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746